NUMBER 13-11-00499-CR

                                      COURT OF APPEALS

                            THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


                                  IN RE DANIEL RODRIGUEZ


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Rodriguez and Garza
                    Memorandum Opinion Per Curiam1

        Relator, Daniel Rodriguez, filed a pro se petition for writ of mandamus in the

above cause on July 29, 2011.2 Relator contends that the trial court erred in failing to

either issue a writ of habeas corpus or explain its reasons for denying the writ. The




        1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
        2
           Relator also filed a “Motion for Leave to File . . . an Original Petition for a Writ of Mandamus.”
Relator's motion for leave to file his petition for writ of mandamus is dismissed as moot. The Texas Rules
of Appellate Procedure no longer require the relator to file a motion for leave to file an original proceeding.
See generally TEX. R. APP. P. 52 & cmt.
court requested and received a response to the petition for writ of mandamus from the

State of Texas.

       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). If relator fails to meet both of these requirements, then the petition for writ

of mandamus should be denied. See id. It is relator’s burden to properly request and

show entitlement to mandamus relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex.

App.—Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”).

       The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that relator has not met his

burden to obtain mandamus relief.       See State ex rel. Young, 236 S.W.3d at 210.

Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).




                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed the
26th day of August, 2011.




                                             2